DETAILED ACTION
This office action is in response to amendments to application 16/264,715, filed on 12/23/2020.
Claims 1-9 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/23/2020, have been entered.
Regarding claim interpretation under 35 U.S.C. 112(f), Applicant’s amendments have rendered such an interpretation moot, and the interpretation is accordingly withdrawn.
Regarding rejections of claims 1-9 under 35 U.S.C. 103, the rejections are withdrawn due to amendment. Claims 1-9 are allowable over the prior art of record.

Allowable Subject Matter
	Claims 1-9 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Lan et al. (US 20190152490), hereinafter Lan. Lan discloses systems and methods for determining object motion and controlling autonomous vehicles.  In one example embodiment, a computing system includes processor(s) and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the processor(s 

	Regarding claim 1
	Lan, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a vehicle control apparatus comprising at least one memory storing instructions, and at least one processer configured to execute the instructions to recognize a surrounding situation of a vehicle and automatically control acceleration or deceleration and steering of the vehicle based on the surrounding situation. The at least one processor is further configured to, in response to recognizing a stop position of the vehicle in a traveling direction of the vehicle, and recognizing a traffic participant proceeding at a speed lower than a speed of the vehicle in the traveling direction in front of the stop position, determine whether the vehicle catches up with the traffic participant before the vehicle reaches the stop position. Based on a result of a determination that the vehicle catches up with the traffic participant, the processor is configured to determine whether the traffic participant catches up with the vehicle stopped at the stop position if the vehicle is caused to overtake the traffic participant. Based on a result of a determination that the traffic participant catches up with the vehicle stopped at the stop position, the processor is configured to determine whether to cause the vehicle to reach further ahead of the traffic participant in the traveling direction. Based on a result of a determination that the traffic participant does not catch up with the vehicle stopped at the stop position, the processor 
	Regarding claims 8 and 9
	The claims are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662